EXHIBIT EPE HOLDINGS, LLC Unaudited Condensed Consolidated Balance Sheet at March 31, 2008 EPE HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at March 31, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Company Organization and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Policies and Related Matters 5 Note 3 – Business Segments 7 Note 4 – Accounting for Unit-Based Awards 8 Note 5 – Financial Instruments 13 Note 6 – Inventories 17 Note 7 – Property, Plant and Equipment 18 Note 8 – Investments in and Advances to Unconsolidated Affiliates 20 Note 9 – Business Combinations 21 Note 10 – Intangible Assets and Goodwill 22 Note 11 – Debt Obligations 24 Note 12 – Member’s Equity 27 Note 13 – Related Party Transactions 28 Note 14 – Commitments and Contingencies 30 Note 15 – Significant Risks and Uncertainties – Weather-Related Risks 34 Note 16 – Subsequent Event 34 1 EPE HOLDINGS, LLC CONSOLIDATED BALANCE SHEET AT MARCH 31, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 65,511 Accounts and notes receivable – trade (net of allowance for doubtful accounts of $19,419) 3,663,465 Accounts receivable – related parties 142 Inventories 366,261 Prepaid and other current assets 203,520 Total current assets 4,298,899 Property, plant and equipment, net 15,312,645 Investments in and advances to unconsolidated affiliates 2,496,253 Intangible assets, net of accumulated amortization of $578,211 1,860,321 Goodwill 912,312 Deferred tax assets 3,194 Other assets, including restricted cash of $6,561 267,916 Total assets $ 25,151,540 LIABILITIES AND MEMBER'S EQUITY Current liabilities: Accounts payable – trade $ 282,654 Accounts payable – related parties 13,341 Accrued product payables 3,803,617 Accrued expenses 74,409 Accrued interest 108,662 Other current liabilities 330,692 Total current liabilities 4,613,375 Long-term debt (see Note 11) 11,051,991 Deferred tax liabilities 19,044 Other long-term liabilities 121,880 Minority interest 9,362,379 Commitments and contingencies Member’s equity, including accumulated other comprehensive income loss of $16,986 (see Note 12) (17,129 ) Total liabilities and member’s equity $ 25,151,540 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 EPE HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT MARCH 31, 2008 Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Company Organization and Basis of Financial Statement Presentation Company Organization EPE Holdings, LLCis a Delaware limited liability company that was formed inApril 2005to become the general partner of Enterprise GP Holdings L.P.The business purpose of EPE Holdings, LLC is to manage the affairs and operations of Enterprise GP Holdings L.P.At March 31, 2008,Dan Duncan LLC owned 100% of the membership interests of EPE Holdings, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “EPE Holdings, LLC” are intended to mean and include the business and operations of EPE Holdings, LLC, as well as its consolidated subsidiaries, which include Enterprise GP Holdings L.P. (“Enterprise GP Holdings”) and its consolidated subsidiaries.Enterprise Products GP LLC, Enterprise Products Partners L.P., Enterprise Products Operating LLC, Texas Eastern Products Pipeline Company, LLC, andTEPPCO Partners, L.P.and their respective consolidated subsidiaries are consolidated subsidiaries of Enterprise GP Holdings.References to “EPE Holdings” are intended to mean EPE Holdings, LLC, individually, and not on a consolidated basis. Enterprise GP Holdings is a publicly traded Delawarelimited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPE.” The current business of Enterprise GP Holdings is the ownership of general and limited partner interests of publicly traded partnerships engaged in the midstream energy industry and related businesses. EPE Holdings’general partner interest in Enterprise GP Holdings is fixed without any requirement for capital contributions in connection with additional unit issuances by Enterprise GP Holdings. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries.Enterprise Products Partners is a publicly traded Delaware limited partnership, the common units of which are listed on the NYSE under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, which is the general partner of Enterprise Products Partners. Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise
